Exhibit 10.15

QUANEX BUILDING PRODUCTS CORPORATION

KEY LEADER

STOCK AND/OR CASH SETTLED

PERFORMANCE SHARE AWARD AGREEMENT

[GRANTEE NAME]

GRANTEE

 

Date of Award:      <<                    >>
Target Number of Performance Shares:      <<                    >>

AWARD OF PERFORMANCE SHARES

 

1. GRANT OF PERFORMANCE SHARES. The Compensation Committee (the “Committee”) of
the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), subject to the terms and provisions of the Quanex
Building Products Corporation 2008 Omnibus Incentive Plan, as amended (the
“Plan”), hereby awards to you, the above-named Grantee, effective as of the Date
of Award set forth above, the number of Performance Shares set forth above in
accordance with the formulas below, on the terms and conditions set forth in
this Performance Share Award Agreement (this “Agreement”).

Each Performance Share provides you an opportunity to receive shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”) and/or to
earn a cash payment based upon attainment of the Performance Goals during the
Performance Period. For purposes of this Agreement, the term “Performance
Period” means the [        ]-year period beginning [                    ], and
ending [                    ] (the “Ending Date”) and the term “Performance
Goals” means the attainment of the following goals:

 

     [Performance Goal A]1      [Performance Goal B]  

Maximum Milestone

     [        ]         [        ]   

Target Milestone

     [        ]         [        ]   

Threshold Milestone

     [        ]         [        ]   

This Award shall “vest” on the date on which the Committee certifies that the
Performance Goals have been satisfied or, if earlier, on the date you are
otherwise entitled to receive a payment under Section 5 of this Agreement. The
Target Value of each Performance Share shall be equal to the average Fair Market
Value of one share of Common Stock for the ten trading days immediately prior to
the Ending Date.

 

1  This chart, and the use of the terms “Performance Goal A” and “Performance
Goal B” throughout this model form, are for illustration purposes only. The
number of separate performance goals to be used, the values and milestones
attributable to each performance goal, and the specific performance criteria
underlying each performance goal, will be determined by the Committee in
connection with each grant of Performance Shares.

 

Key Leader

 



--------------------------------------------------------------------------------

2. AWARD MODIFIER. The aggregate number of Performance Shares to vest under this
Agreement is equal to the Target Number of Performance Shares set forth above
multiplied by the award modifier set forth below (the “Award Modifier”). For
purposes of this Agreement, such Performance Shares shall be referred to as the
“Vested Shares”.

[Performance Goal A]

[                    ]% of the Award Modifier will be determined based on
[Performance Goal A].

The following table shows the requisite performance for this portion of the
Award.

 

     [Performance Goal A]      Award Modifier  

Maximum Milestone

     [        ]         [        ] % 

Target Milestone

     [        ]         [        ] % 

Threshold Milestone

     [        ]         [        ] % 

Performance below the threshold milestone will result in 0% Award Modifier for
this portion of the award. The Award Modifier will be interpolated for
performance between threshold and target milestones, and target and threshold
milestone.

[Performance Goal B]

The final [        ]% of the Award Modifier will be determined based on
[Performance Goal B]. The following table shows the requisite performance for
this portion of the Award.

 

     [Performance Goal B]      Award Modifier  

Maximum Milestone

     [        ]         [        ] % 

Target Milestone

     [        ]         [        ] % 

Threshold Milestone

     [        ]         [        ] % 

The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
decrease, but may not increase the amount payable under this Agreement.

 

3. PAYMENT. The total value (the “Earned Amount”) owed to you in connection with
this Agreement will be determined by multiplying the number of Target Shares by
the Award Modifier and the average Fair Market Value of the Common Stock for the
last ten trading days immediately prior to the end of the Performance Period.
Except as otherwise expressly provided herein, the total value owed to you based
on the calculations set forth above will be paid to you [                    ]%
in cash (the “Cash Payment”) and [                    ]% in common stock of the
Company (the “Stock Issuance”).

Stock Issuance

The number of shares (if any) to be issued in connection with the Stock Issuance
(the “Shares”) shall be calculated by multiplying the number of Target Shares by
the Award Modifier and then multiplying this number by [                    ]%.

 

Key Leader

 

2



--------------------------------------------------------------------------------

Cash Payment

The amount of cash (if any) to be issued in connection with the Cash Payment
shall be calculated by multiplying the Earned Amount by [                    ]%.

Any amount payable to you pursuant to this Agreement will be paid to you by the
legal entity that is a member of the Company Group (as defined below) and that
is classified as your employer (the “Employer”) as soon as administratively
practicable following the date of the Committee’s certification that the
Performance Goals have been satisfied, but no later than March 15 of the
calendar year following the calendar year in which the Ending Date occurs (the
“Payment Date”). With respect to the Stock Issuance (if any), the Company, on
behalf of the Employer, shall cause the Shares to be issued to you on the
Payment Date. The Shares that may be issued to you under this Agreement, and the
Cash Payment made to you under this Agreement, will be issued and made to you in
exchange for the Performance Shares and thereafter you shall have no further
rights with respect to such Performance Shares or this Agreement.

Upon the issuance of Shares pursuant to this Agreement, such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

 

4. EXAMPLE CALCULATION

Assume the following:

 

  •   Performance Share Grant of 1,000 shares

 

  •   Threshold, Target, and Maximum Award Modifiers of 50%, 100%, and 200%
respectively

 

  •   [Performance Goal A] performance at [                    ] (precisely
halfway between the Target and Maximum Milestones)

 

  •   Performance of [                    ] for [Performance Goal B] (precisely
the Target Milestone)

 

  •   Performance Goals are equally weighted.

 

  •   Payment is to be made 50% in Cash and 50% in Common Stock

 

  •   The average Fair Market Value of the Common Stock for the ten days
immediately prior to the end of the Performance Period is $25.

The total number of Performance Shares to vest would be the following:

[Performance Goal A] Award Modifier:

500 Performance Shares x 150% Award Modifier = 750 Performance Shares

[Performance Goal B]Award Modifier:

500 Performance Shares x 100% Award Modifier = 500 Performance Shares

Total Performance Shares to vest = 750 Performance Shares + 500 Performance
Shares = 1,250 Vested Shares

 

Key Leader

 

3



--------------------------------------------------------------------------------

Example Payment of Vested Shares:

The executive will receive 50% of the award in Common Stock (625 Shares) and 50%
of the award in cash. The Cash Payment will be equal to 625 Shares x the average
ten day Fair Market Value of Common Stock immediately prior to the Ending Date
($25), which results in a Cash Payment of $15,625.

 

5. SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. Notwithstanding
anything to the contrary in this Agreement, the following provisions will apply
in the event of your Separation from Service (within the meaning of Section 409A
(your “Separation from Service”)) from the Company Group, or a Change in Control
of the Company occurs, before the Ending Date. For purposes of this Agreement, a
“Change in Control” of the Company shall have the meaning ascribed to such term
in the Plan.

5.1 Separation from Service Generally. Except as otherwise expressly provided to
the contrary in this Section 5, in the event of your Separation from Service
before the Ending Date, all of your rights in this Agreement, including all
rights to the Performance Shares granted to you, will lapse and be completely
forfeited without consideration on the date of your Separation from Service.

5.2 Change in Control of the Company. If a Change in Control of the Company
occurs on or before the Ending Date, you do not incur a Separation from Service
prior to that time, and the successor company in the Change in Control does not
otherwise assume or substitute for the award granted hereby, then ten (10)
business days after the closing date of the Change in Control of the Company,
the Company or its successor will pay to you an amount in cash equal to the
product of the Company’s closing stock price on the date of the Change in
Control multiplied by the Target Number of Performance Shares that were awarded
to you under this Agreement for the year in which the Change in Control of the
Company occurs (the “Award Target Value”) and (b) a fraction, the numerator of
which is the number of years through the closing date of the Change in Control
of the Company in the Performance Period (rounded up to the nearest full year)
and the denominator of which is the number of years in the current Performance
Period. Such payment will be made to you in exchange for the Performance Shares
and thereafter you shall have no further rights with respect to such Performance
Shares or this Agreement and the Company Group will have no further obligations
to you pursuant to the Performance Shares or this Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the Plan, if following
the commencement of any discussion with a third person that ultimately results
in a Change in Control of the Company, (i) your employment with the Company is
terminated, (ii) you are removed from any material duties or position with the
Company, (iii) your base salary is reduced, or (iv) your target annual bonus is
reduced to an amount less than the target bonus paid to you during the previous
fiscal year, then for all purposes of this Agreement, such Change in Control of
the Company shall be deemed to have occurred on the date immediately prior to
the date of such termination, removal, or reduction.

5.3 Disability. In the event of your Separation from Service due to your
Disability before the Ending Date, (a) the Company will issue to you shares of
Common Stock in an amount equal to the product of (1) and (2) where (1) is the
number of Shares you would have received under this Agreement if you had not
incurred a Separation from Service before the Ending Date and (2) is a fraction,
the numerator of which is the number of days from the beginning of the
Performance Period through the date of your Separation from Service and the
denominator of which is the number of days in the Performance Period; and
(b) the Employer will pay to you a Cash Payment equal to the product of (1) and
(2) where (1) is the amount in cash you would have received under this Agreement
if you had not incurred a Separation from Service before the Ending Date and
(2) is a fraction, the numerator of which is the number of days from the
beginning of the Performance Period through the date of your Separation from
Service and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 5.3 will be paid by the
Employer to you on the Payment Date. Such payment will be made to you in
exchange for the Performance Shares and thereafter you shall have no further
rights with respect to such Performance Shares or this Agreement and the Company
Group will have no further obligations to you pursuant to the Performance Shares
or this Agreement.

 

Key Leader

 

4



--------------------------------------------------------------------------------

5.4 Death. In the event of your Separation from Service due to your death before
the Ending Date, (a) the Company will issue to your estate shares of Common
Stock in an amount equal to the product of (1) and (2) where (1) is the number
of Shares you would have received under this Agreement if you had not died
before the Ending Date and (2) is a fraction, the numerator of which is the
number of days from the beginning of the Performance Period through the date of
your death and the denominator of which is the number of days in the Performance
Period and (b) the Employer will pay to your estate a Cash Payment equal to the
product of (1) and (2) where (1) is the amount in cash you would have received
under this Agreement if you had not died before the Ending Date and (2) is a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period through the date of your death and the denominator of which
is the number of days in the Performance Period. Any amount payable pursuant to
this Section 5.4 will be paid by the Employer to your estate on the Payment
Date. Such payment will be made in exchange for the Performance Shares and
thereafter your estate and heirs, executors, and administrators shall have no
further rights with respect to such Performance Shares or this Agreement and the
Company Group will have no further obligations pursuant to the Performance
Shares or this Agreement.

5.5 Retirement. In the event of your Separation from Service due to your
Retirement before the Ending Date, (a) the Company will issue to you shares of
Common Stock in an amount equal to the product of (1) and (2) where (1) is the
number of Shares you would have received under this Agreement if you had not if
you had not incurred a Separation from Service before the Ending Date and (2) is
a fraction, the numerator of which is the number of days from the beginning of
the Performance Period through the date of your Separation from Service and the
denominator of which is the number of days in the Performance Period and (b) the
Employer will pay to you a Cash Payment equal to the product of (1) and
(2) where (1) is the amount in cash you would have received under this Agreement
if you had not incurred a Separation from Service before the Ending Date and
(2) is a fraction, the numerator of which is the number of days from the
beginning of the Performance Period through the date of your Separation from
Service and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 5.5 will be paid by the
Employer to you on the Payment Date. Such payment will be made to you in
exchange for the Performance Shares and thereafter you shall have no further
rights with respect to such Performance Shares or this Agreement and the Company
Group will have no further obligations to you pursuant to the Performance Shares
or this Agreement. For purposes of this Section 5.5 “Retirement” means your
voluntary Separation from Service on or after the date on which (a) you are age
65 or (b) you are age 55 and have five years of service with the Company Group.

 

6. TAX WITHHOLDING. To the extent that the issuance of Shares or any payment
pursuant to this Agreement results in income, wages or other compensation to you
for any income, employment or other tax purposes with respect to which the
Company or the Employer has a withholding obligation, you shall deliver to the
Company or the Employer, as applicable, at the time of such receipt, issuance,
or payment, as the case may be, such amount of money as the Company or the
Employer may require to meet its obligation under applicable tax laws or
regulations, and, if you fail to do so, the Company or the Employer, as
applicable, is authorized to withhold from any payment or issuance of shares
under this Agreement, or from any cash or stock remuneration or other payment
then or thereafter payable to you by the Company or the Employer, any tax
required to be withheld by reason of such taxable income, wages or compensation
including (without limitation) shares of Common Stock sufficient to satisfy the
withholding obligation based on the last per share sales price of the Common
Stock for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the New York Stock Exchange Composite
Transactions.

 

Key Leader

 

5



--------------------------------------------------------------------------------

7. NONTRANSFERABILITY. The Performance Shares and your rights under this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company Group
shall not be bound thereby.

 

8. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

9. PERFORMANCE SHARES DO NOT AWARD CERTAIN RIGHTS OF A SHAREHOLDER. You shall
not have the voting rights or any of the other rights, powers or privileges of a
holder of the stock of the Company with respect to the Performance Shares that
are awarded hereby. Only after Shares are issued in exchange for your rights
under this Agreement will you have all of the rights of a shareholder with
respect to such Shares.

 

10. RIGHTS TO RECEIVE DIVIDEND PAYMENTS. Cash dividends, stock, and any other
property (other than cash) distributed as a dividend or otherwise with respect
to any Performance Share shall be accumulated, and shall be subject to
restrictions and risk of forfeiture to the same extent as otherwise set forth in
this Agreement. The combined value of any such distributions shall be paid to
you at the time such restrictions and risk of forfeiture lapse.

 

11. EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan, and
the Committee’s determination shall be final and binding on all persons.

 

12. NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

 

13. SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the Shares of an appropriate legend restricting resale or other
transfer of the Shares except in accordance with such Act and all applicable
rules thereunder.

 

14. LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

15. REGISTRATION. The Shares that may be issued under the Plan are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8.

 

Key Leader

 

6



--------------------------------------------------------------------------------

16. SALE OF SECURITIES. The Shares that may be issued under this Agreement may
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. You also agree
that (a) the Company may refuse to cause the transfer of the Shares to be
registered on the stock register of the Company if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable federal or state securities law and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the Shares.

 

17. REIMBURSEMENT OF EXECUTIVE COMPENSATION IN RESTATEMENT SITUATIONS: To the
extent permitted by law, and as determined by the Board in its judgment, the
Company may require reimbursement of a portion of any payment to you under this
Agreement when (a) the award payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement; and (b) a lower payment would have been made to you based upon the
restated financial results. In each such instance, the Company will, to the
extent practicable, seek to recover the amount by which your cash payment for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. If there are multiple performance metrics and
one is more readily calculable to determine whether a lower payment should have
been made, then the same ratio or percentage applicable for the readily
calculable metric shall be applied to the other metric(s) so that the entire
award payment is recovered on a pro-rata basis to the event. No reimbursement
shall be required if such material restatement was caused by or resulted from
any change in accounting policy or rules.

 

18. EMPLOYER LIABLE FOR PAYMENT. Except as the Committee may determine otherwise
in connection with a Change in Control, the Employer is liable for the payment
of any amounts that become due under this Agreement.

 

19. SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all payments
made hereunder, are intended to meet the short-term deferral exception described
under section 1.409A-1(b)(4) of the applicable Treasury regulations, or
otherwise comply with, Section 409A, and this Agreement shall be interpreted so
as to effect that intent. By accepting this Award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the Shares issued or Cash Payment made pursuant to the Plan,
and (b) in deciding to enter into this Agreement, you are relying on your own
judgment and the judgment of the professionals of your choice with whom you have
consulted. By accepting this Award, you thereby release, acquit and forever
discharge the Company Parties from all actions, causes of actions, suits, debts,
obligations, liabilities, claims, damages, losses, costs and expenses of any
nature whatsoever, known or unknown, on account of, arising out of, or in any
way related to the tax effects associated with the Award and this Agreement.

 

20. DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF YOU ARE A SPECIFIED EMPLOYEE (WITHIN THE MEANING
OF SECTION 409A) AND THE COMPANY DETERMINES THAT A PAYMENT HEREUNDER IS NOT
PERMITTED TO BE PAID ON THE DATE SPECIFIED WITHOUT THE IMPOSITION OF ADDITIONAL
TAXES, INTEREST OR PENALTIES UNDER SECTION 409A, THEN NO PAYMENTS SHALL BE MADE
TO YOU PURSUANT TO THIS AWARD DUE TO A SEPARATION FROM SERVICE FOR ANY REASON
BEFORE THE EARLIER OF THE DATE THAT IS SIX MONTHS AND A DAY AFTER THE DATE ON
WHICH YOU INCUR SUCH SEPARATION FROM SERVICE OR FIVE BUSINESS DAYS FOLLOWING THE
DATE OF YOUR DEATH.

 

Key Leader

 

7



--------------------------------------------------------------------------------

21. PAYMENT TO RABBI TRUST IN CONNECTION WITH DELAYED PAYMENT. If the Company
determines in its sole discretion that you are a Specified Employee as of any
Payment Date and that Section 409A applies as set forth in Section 20 of this
Agreement, then any such portion payable during the Six-Month Delay Period shall
be transferred to a rabbi trust (which shall be a rabbi trust previously created
by the Company that contains other amounts of deferred compensation payable by
the Company or a rabbi trust created by the Company or its successor) as soon as
administratively feasible following the occurrence of the event giving rise to
your right to such payment, except to the extent such transfer would subject you
to penalties under the funding restriction provisions of Section 409A, as
amended by the Pension Protection Act of 2006, and such amounts (together with
earnings thereon determined in accordance with the terms of the trust agreement)
shall be transferred from the trust to you upon the earlier of (i) the
expiration of the Six-Month Delay Period, or (ii) any other earlier date
permitted under Section 409A.

 

22. TAX-BASED PROGRAM CRITERIA. The Plan is designed to conform to the
requirements of Section 162(m) of the Internal Revenue Code, which limits the
amount the Company can deduct for non-performance-based compensation.
Performance-based compensation meeting the requirements of the Internal Revenue
Code is not subject to this limit. The Award granted hereby is intended to meet
these requirements so that the Company can deduct this element of compensation.

 

23. FRACTIONAL SHARES PAID IN CASH. In the event any share of Common Stock due
hereunder is a fractional share, the Company shall pay the value of such
fractional share in cash.

 

24. MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.

In accepting the award of Performance Shares set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION   [Name and Title of Executing Officer]

 

Key Leader

 

8